Citation Nr: 1126873	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-16 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for jungle rot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1946 to October 1947.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's service-connection claims for bilateral hearing loss, tinnitus, and jungle rot.  The Veteran disagreed with the RO's determinations, and perfected an appeal to all three issues.

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in May 2010.  Prior to the hearing, the Veteran's representative forwarded communication to the RO upon which the Veteran specified that he would not attend this hearing due to health problems.  See the April 4, 2011 handwritten statement of the Veteran.  Significantly, neither the Veteran nor his representative have since requested that this hearing be rescheduled in subsequent communication with the VA, to include a May 17, 2011 Appellant's Brief.  The Veteran's hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's claims.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

In essence, the Veteran contends that he currently has hearing loss and tinnitus disabilities that resulted from in-service noise exposure from weapons fire, and from working as a supply clerk near the flight line.  The Veteran also contends he has a skin disorder-namely jungle rot-affecting his lower extremities due to service in the Philippines.  The Veteran specifically asserts that each of his claimed conditions "started while on active duty."  See the Veteran's 2009 Application for Compensation; see also the Veteran's December 2009 Notice of Disagreement.

Unfortunately, it appears that the Veteran's service records have been destroyed in a fire.  See the August 2009 Request/Response Information Form; see also the RO's Formal Finding of Unavailability dated October 15, 2009.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this heightened duty in mind.

The Veteran's AGO Form 53 specifies that the Veteran did in fact work as a supply clerk during his period of active duty service, and that he had foreign service in the Pacific Islands (PI).  Although this form makes no indication that the Veteran worked near the flight line, it does specify that the Veteran earned the Rifle M-1 Sharpshooter Badge, suggesting that the Veteran was in fact exposed to noise from weapons fire in service.  

The Veteran has not been accorded a VA examination to assess the current nature and etiology of any of his claimed conditions.  In light of the Veteran's competent assertions that he has noticed the onset of his claimed hearing loss, tinnitus, and skin condition during his active service, in addition to the fact that the Board has a heightened duty to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule when service records are missing, the Board believes a remand is necessary in this case so that VA audiology and skin examinations may be scheduled. 


Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any medical treatment he has received for his claimed hearing loss, tinnitus, and skin disabilities.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran for an audiology examination to determine the current nature and etiology of his claimed hearing loss and tinnitus disabilities.  The Veteran's claims folder and a copy of this REMAND should be sent to, and reviewed by the VA examiner.  After review of the Veteran's records, and upon examination of the Veteran's hearing acuity, the examiner should provide an opinion with supporting rationale as to the following questions:

a.) Does the Veteran have a bilateral 
hearing loss disability [as defined by 38 C.F.R. § 3.385] that is at least as likely as not (i.e. probability of 50 percent or greater) caused by, or otherwise related to his active duty service, to include in-service noise exposure from weapons fire and/or aircraft?  

b.) Does the Veteran have a current 
tinnitus disability that is as least as likely as not (i.e. probability of 50 percent or greater) caused by, or otherwise related to his active duty service, to include in-service noise exposure from weapons fire and/or aircraft?

Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner should specifically comment upon the pattern of hearing loss, if any, and express whether such is indicative of noise-induced hearing loss, or hearing loss due to another cause or event.  A copy of the examination report should be associated with the Veteran's VA claims folder.

3.  VBA should also schedule the Veteran for a VA skin examination.  The Veteran's claims folder and a copy of this REMAND should be sent to, and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the examiner should provide an opinion with supporting rationale as to whether the Veteran has a current skin disability affecting his lower extremities, to include jungle rot, that is as likely as not (i.e. probability of 50 percent or greater) related to his service in the Philippines in 1946.  If the VA examiner finds that he or she cannot answer this question without resorting to speculation, such should be stated and supported with specific reasoning as to why that is the case.  A copy of the examination report should be associated with the Veteran's VA claims folder.

4.  After completion of the foregoing, and after undertaking any other development it deems necessary, VBA should readjudicate the Veteran's claims on appeal.  If the claims are denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

